The offense is transporting intoxicating liquor; the punishment, confinement in the penitentiary for one year.
The record is before us without a statement of facts or bills of exception. No question is presented for review.
The sentence recites that appellant has been convicted of transporting liquor. In order that the sentence may follow the verdict of the jury and judgment of conviction, it is reformed to show that appellant has been convicted of transporting intoxicating liquor.
As reformed, the judgment is affirmed.
Judgment reformed and affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 21